              Case 1:20-cv-04572-LGS Document 55 Filed 11/23/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 BRIAN WATSON, et al.,                                          :
                                            Plaintiffs,         :
                                                                :
                            -against-                           :   20 Civ. 4572 (LGS)
                                                                :
 LEXUS OF MANHATTAN,                                            :         ORDER
                                            Defendant.          :
 -------------------------------------------------------------- X


LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on November 18, 2020, Plaintiff filed a letter motion to compel, seeking

production of all text messages sent to Honda customers, and requested leave to file a motion for

sanctions (Dkt. No. 50). Defendant filed a response (Dkt. No. 52), and Plaintiff filed a reply (Dkt. No.

53). It is hereby

        ORDERED that a discovery conference will be held on December 10, 2020, at 10:50 a.m. on

the following conference line: (888) 363-4749, access code 558-3333. The timing is approximate but

the parties shall be ready to proceed at that time. It is further

        ORDERED that by noon on December 9, 2020, Defendant shall file a letter explaining what

Defendant’s response was to a customer who responded, “Yes, you may text me,” in response to the

text message asking about maintenance of their vehicle (the “Maintenance” text message) and also a

text message asking about a New York State Inspection of their vehicle (the “State Inspection” text

message), and specifically, whether the follow-up was different or were the Maintenance and State

Inspection text messages in practice treated by Defendant as the same message. In the same letter,

Defendant shall provide as much information as possible referenced in the last paragraph of

Defendant’s response letter at Dkt. No. 52 even on a preliminary basis. It is further

        ORDERED that the class certification briefing deadlines at Dkt. No. 42 are STAYED pending

resolution of this issue.

Dated: November 23, 2020
       New York, New York
